 In the Matter of OKLAHOMA STATE UNION OF THE FARMERS' EDUCA-TIONAL AND COOPERATIVE UNION OF AMERICA, EMPLOYERandOFFICEEMPLOYEES UNION, LOCAL 249, AFL, PETITIONERCaseNo. 16-RC--545.Decided November28,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c)of the NationalLabor Relations Act, a hearing was held before Elmer Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer,commonly known as the Oklahoma Farmers'Union, is a State branch of the Farmers' Educational and CooperativeUnion of America,usually referred to as the National Farmers'Union, bywhich it is chartered.'Both organizations exist primarilyfor the promotion of the interests of farmers.The Employer admitsto membership farmers and other residents of the State of Oklahomain certain occupations whose interests are deemed related to those offarmers.2For over 25 years, the Employer has engaged in writing insuranceon members'farm property and crops in the State of Oklahoma uponamutual assessment plan.As of January 1,1950, it had in forceproperty insurance in the amount of $93,000,000.As of the date ofthe hearing,there was in full force and effect approximately$750,000worth of hail and crop insurance.Approximately$700,000 of prop-erty insurance,primarily on cotton gins located in Oklahoma, andIThe National Farmers Union is incorporated in the State of Texas under a statutepermitting laborers and farmers to incorporate for their mutual benefit.The Employeris not incorporated in any State.The National Farmers' Union has no authority under its charter to exercise controlover the purely business ventures of its State branches.However, it has the powerto revoke their charters and prohibit their subsequent use of the name "Farmers Union"in connection with any of their ventures.2As of December 31, 1949, the Employer had approximately 31,000 members,each ofwhom pays annual dues in the amount of$2.50, of which$1 is forwarded to the centraloffices of the National Farmers Union at Denver,Colorado.In return for this $1 paymentthe National Farmers' Union mails to each member of the Employer copies of its paper"National Union Farmer"published in Denver.Each member also receives the "OklahomaUnion Farmer"published by the Employer.92 NLRB No. 68.248 OKLAHOMA STATE UNION, ETC.249,approximately $375,000 of hail and crop insurance is reinsured an-nually through Southern Lloyds of San Antonio, Texas, and Lloyds.of London, respectively.The Employer also acts as agent for the National Farmers' Union-Automobile and Casualty Company of Denver, Colorado. The Em-ployer receives 25 percent of each premium for its services as agent,.retains 10 percent, and issues to the local soliciting agents its owncheck for 15 percent of the premium. The average premium is $30'a year.There are approximately 10,000 of these policies outstanding.Before 1948, the Employer also wrote fire and tornado insurance on..rural churches, schools, and business property, mostly in unincorpo-rated towns in Oklahoma.A question having been raised as to the-authority of the Employer to write this type of insurance, its execu-tive committee decided to organize a separate insurance company and_to transfer outstanding policies of this type to the new company. The-Union Mutual Insurance Company was accordingly organized.3At.the present time, two of the three officers of the Employer are also.officers of Union Mutual.The third officer of Union Mutual is a mem-ber of the executive committee of the Employer.As of December 31,.1949,Union Mutual had in effect policies aggregating $6,067,862..-Over $5,000,000 of this amount is reinsured through Southern Lloyds.-One of the major purposes of the Employer, as set forth in its con-stitution, is to assist the members in buying and selling. In further-ance of these purposes, the Employer, until January 1, 1949, directly-operated a supply division which sold supplies, such as farm machin-ery, wire steel, and household appliances, exclusively to its own mdm--bers.For the stated purpose of securing "a more favorable positionunder the Federal Revenue Code," the Employer discontinued these:direct operations, pursuant to a resolution adopted in convention, andsponsored a new organization, known as the Oklahoma Farmers"Union Supply Association, which took over the above-described activi-ties.'The present officers of the Supply Association are identical with,those of the Oklahoma Farmers' Union.The Supply Association-maintains a sales department in the building occupied by the Em-ployer, and a warehouse in the immediate vicinity, for which it pays-rent to the Employer.Union Supply Association, in 1949, amounted to approximately-$343,930.The Employer estimated that 75 percent, or $257,947, rep3Under the General Insurance Act of 1945, 36 O. S. 1941 § 371et seq.4The resolution provided for a meeting of the members of the Employer, who were-the only patrons of its supply division, for the purpose of setting up the new organizationtowhich the assets of the supply division were to be transferred. It also authorized the-incorporation of the words Farmers' Union in the name of the new organization provided`the latter limited membership to members of the Employer.The bylaws of the Oklahoma-Farmers' Union Supply Division so provide.929979-51-vol. 92-18 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented purchases made outside the State.All sales, however, weremade within the State.In 1945, under the Employer's auspices, the Oklahoma Farmers'Union Cooperative was organized as a marketing cooperative- withcapital stock.The Employer transferred to it a grain elevator andother property and took in exchange nonvoting preferred stock in theamount of $80,0Q0. There are only 16 shares of voting stock outstand-ing.Of these, the Employer owns 1 share and the remaining 15 areowned by the various locals of the Employer. The Cooperative isengaged primarily in the processing, sale, and distribution of mixedfeeds.It is also engaged in the wholesale marketing of various otherproducts important to farmers and operates an elevator in OklahomaCity .5Unlike the other organizations which the Employer sponsors,the Cooperative serves the general public as well as members of.theEmployer.The Cooperative made no purchases outside the State in1949..Of total sales in that year, amounting to approximately$606,000, $15,000 represents sales of products shipped to purchasersoutside the State.Contrary to the Employer's contention, this Board has never de-clined to assert jurisdiction over an employerbecauseit is a fraternalorganization" or a cooperative operated for the benefit of its mem-bers?Except for hospitals, the present Act grants no exemption tononprofit organizations."We have therefore applied the same juris-dictional criteria to fraternal and cooperative organizations as to pri-vate businesses operated for profit.We find that the Employer's busi-ness operations, whether considered separately or together with thoseof its satellite organizations, bring it within the coverage of the Act.The Employer, Union Mutual Insurance Company, Farmers UnionSupply Association, and Oklahoma Farmers' Union Cooperative areclosely associated organizations having related managements andserving for the most part the same group of members. Because of thisinterrelationship, the Board has considered the businesses of all fourorganizations in deciding how its jurisdictional discretion should beexercised.Farmers Union Supply Association made purchases fromout-of-State sources in excess of $250,000 during 1949; Oklahoma8The organization of the Cooperative is in accord with a provision of the Employer'sconstitution which states that it recognizes the necessity of the producer to carry businessoperations, on the cooperative plan, into the distributing as well as the productive field,whereby weshall be able by taking our own production to the consumer,to eliminate allunnecessary labor and profits."The Cooperative was organized under Chapter 38, S. L.1937, 2 0. S. 1941, § 361-361 (y).6 Association Canado-Americaine,72 NLRB 520;Polish-American Alliance of the UnitedStates of America,322 U. S. 643.7Baldwin County Electric Membership Corporation,89 NLRB 704;Buckeye RuralElectric Co-Operative,Inc.,88 NLRB 196;Wawina Co-op Society,79 NLRB 1243.8Section 2(2) of the amended Act. OKLAHOMA STATE UNION, ETC.251Farmers' Union Cooperative made out-of-State sales in the same yearin excess of $12,500.Under the test recently enunciated inThe Rut-ledge Paper Products, Inc.case 9 this inflow and outflow together aresufficient to justify taking jurisdiction without considering other fac-tors which might warrant assertion.Accordingly, we find that it willeffectuate the policies of the Act to assert jurisdiction over theEmployer.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit limited to the officeemployees of the Employer in its main office in Oklahoma City, ex-,eluding insurance solicitors and employees of its various locals locatedthroughout the State of Oklahoma.The Employer's unit position isnot clearly defined, but it would apparently include the insurancesolicitors in the unit with the main office employees, and exclude theindividuals discussed below.There are approximately 30 clerical employees in the Oklahoma'City office, and 700 insurance solicitors, most of whom are secretaries-of the Employer's locals.The Oklahoma City office exercises nodirect supervision over the solicitors.The latter are not required tospend any given amount of time in soliciting; do not report to theOklahoma City office in person; and are compensated solely on thebasis of a $3 fee for each policy sold.We find that the insurancesolicitors do not possess sufficient community of interest with the other,employees to be included in the unit.We shall exclude them.The parties agree to the exclusion of the officers of the Employerand apparently agree, although this is not entirely clear in the record,to the exclusion of William M. Franklin, manager of the insurancedepartment; Jesse Mason, manager of the department handling theEmployer's agency for the National Farmers' Union Automobile andCasualty Company; and Henry B. Nall, head of the auditing depart-ment.In any event, the record clearly establishes that all three aresupervisors.We shall exclude them.The Employer would also exclude as supervisors Rose Shear, GoldaPeebles, and W. L. Marquette.Rose Shearis employed in the insurance department.The Em-ployer testified that she is the assistant manager of this department.and is paid $220 per month.The average salary range of the em-ployees in'the unit, most of whom perform clerical work, is $135 to9 91 NLRB 625. 252DECISIONSOF NATIONAL LABORRELATIONS BOARD.The manager of the Insurance Department also actsas attorney to the Employer.A great deal of his time is spent onwork not immediately related to that of the department.It is clearthat Miss Shear has hired new employees and responsibly directedother clerical help in her department.We find that she is a super-visor.As such,we shall exclude her from the unit.Golda Peeblesisemployed in the membership department at a.salary of$200 per month.There are only two other permanent em-ployees in the department;the highest paid of these receives $135.per month.Mrs. Peebles lays out the work for the other two employ-ees.At certain periods of the year it is usually necessary to employtemporary help in the department.Mrs. Peebles conceded that when-ever she reported the need for extra help,she had been authorized to.go ahead and get them.Although it is not clear from the record that,she does the actual employing,it seems clear that she has the power-effectively to recommend.Accordingly, we find that she is a super--visor.We shall exclude her from the unit.W. L. Marquetteis a clerk in the hail and crop insurance depart-ment.The manager of this department died recently and Marquette-has been performing some of his functions.However, he has not been.designated as acting manager and there is no evidence that the Em-ployer intends to promote him to manager.We shall include him in_the unit.The Employer would additionally exclude Edward Stringer, W. G..Marr, Raymond Adams,Ima Bromley, Ross Thomas, and Virginia.Gahan.Raymond Adamsis secretary to the secretary-treasurer of the Em-ployer.He testified that, in addition to taking dictation,he handlesall correspondence with Lloyds, maintains minutes of.the executivemeetings, and does the filing on matters which he handles. It is not,clear on what grounds the Employer would exclude him, except asuggestion that he is regarded as a confidential employee.There is no,evidence that his work has anything to do with the labor relations ofthe Employer.We shall include him in the unit.Edward StringerandW.G.Marrare employed as adjusters ofinsurance claims.It is not entirely clear whether the Employer seeksto exclude Marr.There is little description of Marr's duties, butnothing to indicate that they differ from those of Stringer.Thelatter, in addition to adjusting insurance claims, solicits applicationsfor insurance.He also assists in getting new members and in settingup locals.He is paid$60 biweekly and receives additional compensa-tion in the form of fees for insurance sold by him.He testified, with-out contradiction,that he spends 50 to 75 percent of his.time in the. OKLAHOMA STATE UNION, ETC.253office.Although the work of Stringer, and presumably that of Marr,is not identical with that of any other employees in the office, andtheir working conditions and manner of compensation are not pre-cisely similar, their interests on the whole are sufficiently similar to-those of the other office employees to warrant their inclusion in the-unit.Accordingly, we shall include them.Ima Bromleyis educational director at a salary of $220 a month. She-keeps the locals informed on the education programs of the Employer.and the National Farmers' Union, through correspondence, trans-mission of material prepared by *the National Farmers' Union, andparticipation in some of the meetings of the locals.She testified,without contradiction, that 76 percent of her time is spent in theoffice and the remaining 24 percent at meetings of the locals. She hasno assistants.Miss Bromley testified that almost all the time she. spends in the-office is taken up with writing routine letters, which she herselftypes.Occasionally, when her work piles up, the president at Miss.Bromley's request authorizes a stenographer or typist from one of theother departments to do some typing for her.10Miss Bromley cannot,however, order anyone to perform the work.Although it is evident that Miss Bromley's work calls for the exer-cise of more individual initiative than is required of most of the em-ployees in the unit, and she is remunerated accordingly, we find that:she spends a substantial portion of her time in performing dutiesclosely related to those of other employees in the office.-Accord-ingly, we shall include her in the unit.Ross Thomasis carried on the payroll as assistant make-up man ata salary of $200 per month.He is engaged mainly in preparing edi-torial copy for the Oklahoma Farmer, published by the Employer,and seeing the paper through the press.He also makes himselfgenerally useful about the office and occasionally does stenographicwork for the Employer's president.We find he has sufficient interestsin common with the other employees to justify his inclusion in theunit.We shall include him.Virginia Gahanis a clerk-typist in the membership department.The Employer opposes her inclusion in the unit on the ground thatshe is the daughter of its president.We shall exclude her from theunit for thisreason 1210 On a few occasions in the past persons recommended by Miss Bromley have been tem-porarily employed to help with her correspondence.S1 In this connection,it should be noted that many of the clerks in the various insurancedepartments are not mere typists, but know how to prepare without specific instructionthe proper policy for the different types of applications.12Punch Press Repair Corp.,89 NLRB 854;Association Canado-Americaine,72 NLRB520. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its brief, the Employer also urges the exclusion of F.L. Hierony-musandGaston Boman,full-time organizers receiving $150 per monthand expenses.These names do not appear on the payroll submitted bythe Employer.The record appears to indicate that they are fieldemployees whom the Petitioner does not seek to include in the unit.Accordingly, we shall exclude them.The parties also appear to be in agreement on the exclusion ofAnn Frohmas a temporary employee.Miss Frohm operates a PBXtelephone exchange.A new telephone system which will be installedsoon will eliminate Miss Frohm's job.The parties further agree tothe exclusion of the janitor-watchman,Virgil Shaw.We shall excludeboth these employees.We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All office employees of the Employer at its Oklahoma City, Okla-homa, offices, excluding the temporary PBX operator,13 the janitor-watchman, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.IsAnn Frohm.